Fill in this information to identify the case:
Debtor 1
                      CARL E. MCKEE
Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:     MIDDLE                       District of PA
                                                                                  (State)
Case Number               1:19-bk-04521-HWV




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                    12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:            WILMINGTON SAVINGS FUND SOCIETY,                      Court claim no. (if known):        1
                             FSB, AS TRUSTEE OF STANWICH
                             MORTGAGE LOAN TRUST F

Last 4 digits of any number you use to
identify the debtor’s account:                        2547

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

      No.
      Yes. Date of last notice:



Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow account
disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount, indicate that approval in
parentheses after the date the amount was incurred.
           Description                                                            Dates Incurred                                           Amount

1.        Late Charges
                                                                                                                             (1)   $
2.        Non-sufficient funds (NSF) fees
                                                                                                                             (2)   $
3.        Attorney fees                                                           04/20/2020 – Motion to Postpone Sheriff          $300.00
                                                                                  Sale
                                                                                  05/04/2020 – Postpone Do To COVID-19       (3)   $100.00
4.        Filing fees and court costs
                                                                                                                             (4)   $
5.        Bankruptcy/Proof of claim fees
                                                                                                                             (5)   $
6.        Appraisal/Broker's price opinion fees
                                                                                                                             (6)   $
7.        Property inspection fees
                                                                                                                             (7)   $
8.        Tax advances (non-escrow)
                                                                                                                             (8)   $
9.        Insurance advances (non-escrow)
                                                                                                                             (9)   $
10.       Property preservation expenses. Specify:_________________
                                                                                                                            (10)   $
11.       Other. Specify: Mailing Costs for Motion to Postpone Sheriff
          Sale___________________________________                                 04/20/2020                                (11)   $1.30
12.       Other. Specify:____________________________________
                                                                                                                            (12)   $
13.       Other. Specify:____________________________________
                                                                                                                            (13)   $



                Case 1:19-bk-04521-HWV                     Doc Filed 08/24/20 Entered 08/24/20 19:45:35                                Desc
                                                           Main Document   Page 1 of 2
  14.      Other. Specify:____________________________________
                                                                                                                                 (14)   $



  The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Part 2:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
information, and reasonable belief.



X /s/ Thomas Song, Esquire                                                                            Date     August 24, 2020
   Signature


Print:                Thomas Song, Esq., Id. No.89834                                                  Title   Attorney
                    First Name            Middle Name                   Last Name




Company               Phelan Hallinan Diamond & Jones, LLP


Address               1617 JFK Boulevard, Suite 1400


                      Philadelphia, PA 19103

                                                                                                               Thomas.Song@phelanhallinan.
Contact Phone         215-563-7000                                                                   Email     com




               Case 1:19-bk-04521-HWV                    Doc Filed 08/24/20 Entered 08/24/20 19:45:35                                       Desc
                                                         Main Document   Page 2 of 2
